             Case 2:18-cv-00531-BSJ Document 18 Filed 01/06/19 Page 1 of 2




Christopher B. Snow (8858)
Shaunda L. McNeill (14468)
CLYDE SNOW & SESSIONS
201 South Main Street, 13th Floor
Salt Lake City, Utah 84111-2516
Telephone: 801.322.2516
cbs@clydesnow.com
slm@clydesnow.com
Attorneys for Defendant Alpine Securities Corporation


                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  EMILY NANCE,
                                                  STIPULATED MOTION TO DISMISS
                         Plaintiff,                     WITHOUT PREJUDICE

  v.

  ALPINE SECURITIES CORPORATION,                           Case No. 2:18-cv-00531

                         Defendant.                         Judge Bruce S. Jenkins



         Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Defendant Alpine

Securities Corporation (“Alpine”) and Plaintiff Emily Nance (“Nance”), by and through their

counsel of record, hereby stipulate and jointly move the Court to dismiss this action without

prejudice.

         DATED this 6th day of January, 2019.

                                            CLYDE SNOW & SESSIONS, P.C.

                                            /s/ Shaunda L. McNeill
                                            Christopher B. Snow
                                            Shaunda L. McNeill



{01455344-1 }
            Case 2:18-cv-00531-BSJ Document 18 Filed 01/06/19 Page 2 of 2




                                            Attorneys for Defendant

         DATED this 6th day of January, 2019.



                                            /s/ David J. Holdsworth
                                            David J. Holdsworth
                                            Attorney for Plaintiff
                                            Electronically signed with permission




{01455344-1 }
